NO. 07-01-0086-CV

                              IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                      AT AMARILLO

                                         PANEL C

                                   FEBRUARY 25, 2002

                          ______________________________


                      BEACH EXPLORATION, INC., APPELLANT

                                             V.

     BRADFORD L. MOORE AND McGOWAN & McGOWAN, P.C., APPELLEES


                        _________________________________

              FROM THE 121st DISTRICT COURT OF TERRY COUNTY;

               NO. 15,345; HONORABLE MARVIN MARSHALL, JUDGE

                         _______________________________


Before QUINN and REAVIS and JOHNSON, JJ.


   ON JOINT MOTION TO WITHDRAW ORDER OF DISMISSAL AND TO ABATE
      APPEAL TO PERMIT INTERLOCUTORY ORDER TO BE MADE FINAL


       By opinion dated February 13, 2002, this Court examined its jurisdiction to hear this

appeal and after concluding that the February 6, 2001 summary judgment appealed from

was interlocutory, the appeal was dismissed for want of jurisdiction. Citing Iacono v. Lyons,
6 S.W.3d 715 (Tex.App.--Houston [1st Dist.] 1999, no pet.), by their joint motion, the parties

acknowledge that the judgment signed February 6, 2001, is not final, and pursuant to Rule

27.2 of the Texas Rules of Appellate Procedure they request that we withdraw our opinion

and judgment of February 13, 2002, and abate the appeal and remand the cause to the

trial court so that a final judgment may be rendered.


        Concluding that the motion should be granted, we hereby withdraw our opinion and

judgment of February 13, 2002, and abate the appeal until Friday, April 26, 2002, and

remand the cause to the trial court so that the jurisdictional defect can be cured. Upon

rendition of a final judgment, a supplemental clerk’s record containing the final order should

be prepared and filed not later than April 26, 2002. If a supplemental clerk’s record is not

filed with the Clerk of this Court on or before April 26, 2002, the appeal will be subject to

dismissal without further notice for the reasons explained in our opinion of February 13,

2002.


        It is so ordered.


                                                  Don H. Reavis
                                                    Justice

Do not publish.




                                              2